Citation Nr: 1121479	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  07-27 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from February 1958 to August 1980, and was awarded the Republic of Vietnam Gallantry Cross with Palm, among other decorations.  He died in June 2005; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The appellant testified at a personal hearing before the undersigned Veterans Law Judge in December 2009, a transcript of which has been associated with the claims file.

The appeal was remanded by the Board in July 2010.  The Board directed that the RO provide proper notification to the appellant regarding the regulations specific to claims for the cause of a Veteran's death and related benefits; this notice was provided in a July 2010 letter.  The July 2010 Remand also asked the appellant to submit, or authorize VA to obtain, the private treatment records relating to the Veteran's medical care immediately prior to his death.  The July 2010 letter also included this request, but the record reflects that the appellant never responded to this letter.  Accordingly, despite not having obtained the private treatment records in question, the Board finds that there has been substantial compliance with the directives of the July 2010 Remand in this case, as the RO made sufficient effort to obtain them.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  An additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in June 2005.  The death certificate indicates that the cause of his death was metastatic cancer, due to the underlying cause of colorectal cancer.

2.  During the Veteran's lifetime, service connection was in effect for ureteric calculus, which was noncompensably rated.

3.  The competent and probative evidence of record does not relate the Veteran's death to his military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  An August 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A July 2010 letter notified the appellant of the laws regarding degrees of disability and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Hupp v. Nicholson, the Court held that proper notice in a case for benefits related to a veteran's death must include 1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; 2) an explanation of the evidence and information required to substantiate a death benefits claim based on a previously service-connected condition; and 3) an explanation of the evidence and information required to substantiate a death benefits claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 348-49 (2007).  

In a July 2010 letter, the RO notified the appellant of the single disability for which service connection was in effect during the Veteran's lifetime.  That letter also notified the appellant that she needed to submit evidence that shows a service-connected disability was the primary or contributory cause of death.  She was also asked to provide any other pertinent documents, or to authorize the RO to obtain them, and was notified what the evidence must show, in clearly identified enumerated elements, to substantiate her claim.  Specifically, these included the medical records documenting the Veteran's medical care immediately prior to his death.

The Veteran's service treatment records, VA treatment records, and most of his private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The July 2010 duty to assist letter requested that the appellant submit all relevant treatment records, specifically asking for the records identified by the appellant during her December 2009 Board hearing relating to the Veteran's medical care immediately prior to her death.  The appellant did not submit those records, provide VA with authorization to obtain them, or otherwise respond to the RO's July 2010 letter asking for those records.  The duty to assist in the development and the adjudication of claims is not a one-way street.  If an Appellant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the Board finds that VA's duty to assist has been met with respect to the private treatment records documenting the Veteran's medical care immediately prior to his death. 

The record does not contain evidence that the Veteran was in receipt of disability benefits from the Social Security Administration prior to his death.  38 C.F.R. § 3.159 (c) (2).  A VA opinion was obtained in September 2010 with respect to whether there was a medical nexus between the Veteran's death and his sole service-connected disability; this opinion is adequate for use in adjudicating the appellant's claim.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiner reviewed the claims file and considered the Veteran's aggregate medical history in forming the stated opinion, which was accompanied by a complete rationale citing to claims file documents, and addressed both the Veteran's inservice chemical exposure and his service-connected ureteric calculus.

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal and discussed evidence that would be helpful to substantiating the appellant's claim.  Specifically, this included medical evidence documenting the treatment of his terminal illness; an opinion from one or more physicians who treated the Veteran during his terminal illness that addressed the relationship between his metastatic cancer and his military service; and medical treatises or other lay evidence discussing a link between the Veteran's death and potential inservice exposure to methylethylketone.  In fact, after discussion on the record, the record was left open for 60 days for the express purpose of allowing the appellant the opportunity to submit medial or lay statements or evidence supporting his claim.  However, no such additional evidence was provided.  Accordingly, VA complied with 38 C.F.R. 3.103(c) (2) in this case to the extent possible in a case decided by law and not fact; neither the Veteran nor his representative has asserted otherwise.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

As noted above, the appellant indicated that the Veteran had been treated for his terminal cancer at a private facility.  However, she did not respond to the RO's July 2010 letter asking for her to submit those records, or authorize VA to obtain them.  As such, they are not of record.  However, the Veteran's death certificate reflects that he died in June 2005, at age 66, and that the cause of death was metastatic cancer, due to the underlying cause of colorectal cancer.  An autopsy was not performed.  

At the time of the Veteran's death, service connection was in effect for service connection was in effect for ureteric calculus, which was noncompensably rated.  This disability is not listed on the Veteran's death certificate.  Thus, service connection for the cause of the Veteran's death can only be shown if there is evidence directly linking the Veteran's causes of death to his military service, to include showing a nexus between his death and a service-connected disability.  

The Veteran's service treatment records are negative for any relevant findings; at his January 1980 retirement examination, clinical findings relating to the abdomen and to the genitourinary system were normal.  Moreover, the entirety of the evidence of record dated subsequent to service but prior to the Veteran's death does not show evidence of colorectal cancer, or other colon or rectal problems.

There are also no opinions of record directly relating the Veteran's causes of death to his military service.  The July 2010 VA examiner concluded that while the Veteran had been exposed to many chemicals while in the service, most notably methylethylketone, review of medical literature showed that there was no evidence this particular chemical caused cancer.  A second set of medical literature reviewed by the examiner listed at least 25 different risk factors for colorectal cancer, but methylethylketone or any other type of chemical were not among those factors.  Therefore, the examiner concluded, it was his opinion that the colorectal cancer was not caused by any chemical to which the Veteran may have been exposed during military service, to include methylethylketone.  Thus, the probative evidence of record does not relate that the Veteran's death to service on a direct basis.  

Further, the July 2010 VA opinion did not relate the Veteran's metastatic colorectal cancer to his service-connected ureteric calculus.  In noting that the Veteran had only one episode of kidney stones in 1978 with no further symptoms, and stating that renal stones do not cause colorectal cancer as they are anatomically not related, the examiner found that it was not reasonable that the kidney stone had any relationship to either his cause of death from metastatic cancer, or to the underlying cause of colorectal cancer.

Ultimately, the evidence of record does not relate the Veteran's causes of death, metastatic cancer and its underlying cause colorectal cancer, to his military service, either as caused by inservice exposure to chemicals, or as a result of his service-connected ureteric calculus.  For that reason, service connection for the cause of the Veteran's death is not warranted.

The preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  There is no doubt to be resolved, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.





____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


